   Case 2:20-cr-00559-SDW Document 15 Filed 07/14/20 Page 1 of 1 PageID: 35



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                                        *
                                                     *
        v.                                           *          CRIM.NO. 20-559
                                                     *
Shauntez Glenn                                       *
                                                     *
                                                  *****
  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING



-P-
         In accordance with Standing Order 2020-06, this Court finds:

             That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

The proceeding(s) held on this date may be conducted by:

  D          Video Teleconferencing

� Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

             D     The Defendant (or the Juvenile) is detained at a facility lacking video

         teleconferencing capability.

             D     Other:




Date:    July 14, 2020                                           s/Susan D. Wigenton
                                                                Hon. Susan D. Wigenton
                                                                United States District Judge
